NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCELLA HERNANDEZ; ALFREDO                     No.    18-16943
NAVARRETTE,
                                                D.C. No.
                Plaintiffs-Appellants,          2:17-cv-00034-JJT-JZB

 v.
                                                MEMORANDUM*
COUNTY OF MARICOPA; MARICOPA
COUNTY BOARD OF SUPERVISORS,

                Defendants-Appellees,

and

WILLIAM GERARD MONTGOMERY,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                           Submitted February 4, 2020**
                               Phoenix, Arizona

Before: O’SCANNLAIN, GRABER, and MILLER, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Marcella Hernandez and Alfredo Navarrette appeal the district court’s order

dismissing their action on statute of limitations grounds. Because the facts are

known to the parties, we repeat them only as necessary to explain our decision.

                                          I

      Hernandez and Navarrette were required to file suit within two years after

their claims first accrued. See 18 U.S.C. § 2520(e); TwoRivers v. Lewis, 174 F.3d

987, 991 (9th Cir. 1999). Accordingly, absent any tolling of the limitations period,

the claims alleged in the complaint are untimely if they accrued prior to January 5,

2015. The district court did not err in finding that the claims accrued before then.

      Under the federal discovery rule, Hernandez and Navarrette’s claims

accrued once they “kn[ew] or ha[d] reason to know of the injury which is the basis

of the action.” Bird v. Dep’t of Human Servs., 935 F.3d 738, 743 (9th Cir. 2019)

(per curiam) (internal quotation marks omitted); see also 18 U.S.C. § 2520(e) (“A

civil action under this section may not be commenced later than two years after the

date upon which the claimant first has a reasonable opportunity to discover the

violation.”); Rotella v. Wood, 528 U.S. 549, 555–56 (2000) (discussing discovery

rule). Hernandez and Navarrette clearly had reason to know the bases for the

claims alleged in this suit at least by December 9, 2014, at which point they had

argued the substance of such claims across three motions to suppress evidence in




                                          2
their criminal cases.1

      Contrary to their argument on appeal, Hernandez and Navarrette’s complaint

does not allege a tort akin to malicious prosecution, as it neither alleges that any of

the defendants acted with an improper purpose nor challenges the integrity of the

legal process to which they were subject. See generally McDonough v. Smith, 139

S. Ct. 2149, 2156–58 (2019) (discussing malicious prosecution claims). Their

straightforward claims for unlawful search and seizure of their communications are

not subject to the deferred accrual rule applicable to malicious prosecution claims,

and such claims accrued despite the fact that criminal proceedings were ongoing.

See Mills v. City of Covina, 921 F.3d 1161, 1166 & n.1 (9th Cir. 2019).

                                           II

      Navarrette and Hernandez have not demonstrated that the limitations period

should be equitably tolled. Once again, by December 9, 2014, they had argued the

substance of their current claims across three motions to suppress in their criminal


      1
        We take judicial notice of the dates and contents of these motions to
suppress and of Hernandez’s December 9, 2014, joinder in the third motion to
suppress—all of which are matters of public record and are not subject to
reasonable dispute. See Fed. R. Evid. 201; Trigueros v. Adams, 658 F.3d 983, 987
(9th Cir. 2011); see also Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999
(9th Cir. 2018) (“[A] court may take judicial notice of matters of public record
without converting a motion to dismiss into a motion for summary judgment.”
(internal quotation marks omitted)).
       We GRANT Appellees’ motion for judicial notice, filed with this court on
April 5, 2019, with respect to these matters, but we DENY the motion as moot
with respect to all other materials.

                                           3
cases. They present no argument as to what extraordinary circumstances would

have prevented them from filing these parallel civil claims at that point. See Redlin

v. United States, 921 F.3d 1133, 1140 (9th Cir. 2019); McCloud v. Ariz. Dep’t of

Pub. Safety, 170 P.3d 691, 696–98 (Ariz. Ct. App. 2007).

      AFFIRMED.




                                         4